DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 5/28/21 has been received and considered.  In the response, Applicant amended claims 1-7, 9, 12, 15, and 192.  Therefore, claims 1-20 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the antecedent basis for “the spherical virtual video” is lacking.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osman (pub. no. 20160361658).
Regarding claim 1, Osman discloses a virtual view broadcaster, comprising:  a cloud-based renderer configured to generate virtual view images from a virtual camera positioned in one or more virtual scenes generated using a computer application, and  an image processor configured to generate a virtual view stream for the virtual camera employing the virtual view images (“However, in accordance with implementations of the disclosure, a custom build of a game engine is provided that executes on a cloud server (e.g. on game console hardware in the cloud), and which accepts as input game state streamed from the player's game engine, and which uses the game state to render a wide field of view (e.g. 150 degrees or greater) of the game. The wide field of view rendering may then be used for real-time streaming and/or pre-recorded playback of the game session”, [0012]; “With continued reference to FIG. 4, a cloud rendering service 410 is provided for performing a wide field of view re-rendering of a user's gameplay. The cloud rendering service 410 includes a rendering build 412, which is a build of the video game that does not require a screen or input devices to be connected or in communication. The rendering build 412 receives the game state data 408 that has been streamed from the player's game build 400 and processes the game state data 408 to generate a wide field of view video suitable for rendering on an HMD with head tracking. The wide field of view video that is rendered by the rendering build 412 is in excess of the field of view that the HMD provides, which allows for dynamic views through the HMD during playback”, [0072]), 

wherein  the virtual camera is one of multiple virtual cameras positioned in the one or more virtual scenes generated using the computer application and the virtual camera is selected based on an input received by the cloud-based renderer from a passive viewer of the one or more virtual scenes (“In some implementations, the virtual viewpoint 602 may be located within a region 603 proximate to and/or surrounding the location of the viewpoint of the player during the gameplay of the video game. It will be appreciated that the region 603 can be a three-dimensional region surrounding the player viewpoint. The virtual viewpoint 602 may be permitted to move within the region 603 according to control input, such as movements of an HMD or inputs from other controller devices”, [0092]; “However, in other implementations, the view direction data 738 of the spectator 750 (e.g. HMD pose data) can be sent to the spectator game server 722, which processes the view direction data 738 to directly generate, by execution of the game engine 722 using the view direction data 738, the appropriate video content for the spectator's field of view. With reference to FIG. 7, such a video can be streamed by the video server 726 to the spectator computer 740 for rendering to the HMD 748. In such implementations, rendering of regions beyond the spectator's field of view are not required, as the spectator's view direction is already accounted for by the spectator game server's 720 execution of the video game”, [0109]; “In some implementations, a pause feature is provided, wherein a spectator may stop the updating of the game state, but the spectator is still able to adjust their view of the virtual space, or even able to move to new locations within the virtual space and examine the virtual space from different perspectives”, [0112]; “In some implementations, a pause feature is provided, wherein a spectator may stop the updating of the game state, but the spectator is still able to adjust their view of the virtual space, or even able to 
Regarding claim 6, Osman discloses the virtual view images from the virtual camera are based on a viewing direction of the passive viewer ([0109]).
Regarding claim 11, Osman discloses the computer application is a cloud-based video game ([0012]).
Regarding claim 12, Osman discloses the virtual camera is a mobile virtual camera controlled by the passive viewer ([0109], [0112]).
Regarding claim 15, Osman discloses a virtual view broadcaster, comprising: a cloud-based renderer configured to generate virtual view images from one or more virtual cameras positioned in one or more virtual scenes generated using a computer application  (“However, in accordance with implementations of the disclosure, a custom build of a game engine is provided that executes on a cloud server (e.g. on game console hardware in the cloud), and which accepts as input game state streamed from the player's game engine, and which uses the game state to render a wide field of view (e.g. 150 degrees or greater) of the game. The wide field of view rendering may then be used for real-time streaming and/or pre-recorded playback of the game session”, [0012]; “With continued reference to FIG. 4, a cloud rendering service 410 is provided for performing a wide field of view re-rendering of a user's gameplay. The cloud rendering service 410 includes a rendering build 412, which is a build of the video game that does not require a screen or input devices to be connected or in communication. The rendering build 412 receives the game state data 408 that has been streamed from the player's game build 400 and processes the game state data 408 to generate a wide field of view video suitable for rendering on an HMD with head tracking. The wide field of view video that is rendered by the rendering build 

and an image processor configured to generate, employing the virtual view images, a virtual view stream for at least one of the one or more virtual cameras based on a selection received by the cloud-based render from at least one of more passive viewers of the one or more virtual scenes (“In some implementations, the virtual viewpoint 602 may be located within a region 603 proximate to and/or surrounding the location of the viewpoint of the player during the gameplay of the video game. It will be appreciated that the region 603 can be a three-dimensional region surrounding the player viewpoint. The virtual viewpoint 602 may be permitted to move within the region 603 according to control input, such as movements of an HMD or inputs from other controller devices”, [0092]; “However, in other implementations, the view direction data 738 of the spectator 750 (e.g. HMD pose data) can be sent to the spectator game server 722, which processes the view direction data 738 to directly generate, by execution of the game engine 722 using the view direction data 738, the appropriate video content for the spectator's field of view. With reference to FIG. 7, such a video can be streamed by the video server 726 to the spectator computer 740 for rendering to the HMD 748. In such implementations, rendering of regions beyond the spectator's field of view are not required, as the spectator's view direction is already accounted for by the spectator game server's 720 execution of the video game”, [0109]; “In some implementations, a pause feature is provided, wherein a spectator may stop the updating of the game state, but the spectator is still able to adjust their view of the virtual space, or even able to move to new locations within the virtual space and examine the virtual space from different perspectives”, [0112]; “In some 
Regarding claim 16, Osman discloses the virtual view stream is further based on a viewing direction of the one or more passive viewers ([0109]).
Regarding claim 18, Osman discloses the one or more virtual cameras are unrelated to an active participant of the computer application ([0123]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (pub. no. 20160361658) in view of Akenin-Moller et al. (pub. no. 20180081429).
Regarding claims 2-4, it is noted that Osman does not disclose multiple GPUs and using a single GPU to generate a virtual view for a virtual camera.   Akenin-Moller however, teaches multiple GPUs and using a single GPU to generate a virtual view for a virtual camera (“Embodiments of the invention may be implemented within a virtual reality system such as that illustrated in FIG. 15A which includes a graphics system component 1580 and a head-mounted display (HMD) 1550. In one embodiment, the HMD 1550 comprises a right display 1551 on which images frames are rendered for viewing by the user's right eye and a left display 1552 on which image frames are rendered for viewing by the user's left eye. Separate graphics engines, 1556 and 1557, include graphics processing pipelines for rendering the right and left image frames, respectively, in response to the execution of a particular virtual reality application 1561. Each of the graphics engines 1556-1557 may comprise a separate graphics processing unit (GPU). Alternatively, the graphics engines 1556-1557 may include different sets of graphics execution resources within a single GPU or spread across multiple GPUs. For example, in a virtualized environment, a separate virtual GPU (vGPU) may be allocated to each display 1551-1552. Regardless of how the GPU resources are partitioned, the graphics engines 1556-1557 may implement any of the graphics processing techniques described herein”, [0143]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Osman and Akenin-Moller are directed to systems for virtual views for display in a virtual reality system.  .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (pub. no. 20160361658) in view of Akenin-Moller et al. (pub. no. 20180081429) as applied to claim 3 above and further in view of Spanton et al. (pub. no. 20070117635).
Regarding claim 5, it is noted that Osman does not disclose multiple passive viewers simultaneously viewing different streams.  Spanton however, teaches multiple passive viewers simultaneously viewing different streams (“Upon creation of a particular feed, each feed server 615(X), 615(Y) outputs the spectator feed to a corresponding feed distributor 617(X), 617(Y) for further transmission to spectator clients 602(5) . . . 602(8)”, [0089]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way. Here both Osman and Spanton are directed to systems for generation and delivery content derived from a virtual world for remote viewing.  To add multiple simultaneous viewers to the Osman system would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Osman invention to enable multiple simultaneous viewers as taught by Spanton.  To do so would allow a larger audience thereby increasing the popularity of the system.
Claims 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (pub. no. 20160361658) in view of Spanton et al. (pub. no. 20070117635).
Regarding claims 7-9 and 17, it is noted that Osman does not disclose multiple passive viewers simultaneously viewing different streams.  Spanton however, teaches multiple passive viewers simultaneously viewing different streams ([0089]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way. Here both Osman and Spanton are directed to systems for generation and delivery content derived from a virtual world for remote viewing.  To add multiple simultaneous viewers to the Osman system would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Osman invention to enable multiple simultaneous viewers as taught by Spanton.  To do so would allow a larger audience thereby increasing the popularity of the system.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (pub. no. 20160361658) in view of Rochford et al. (pub. no. 20170068500).
Regarding claim 10, it is noted that Osman does disclose a CAD application that generates the virtual environment.  Rochford however, teaches a CAD application that generates a virtual environment to be viewed with a VR HMD (“Internal information may additionally or alternately include 3D information produced by presenting side-by-side images such that an image on a left side of the display 108 is visible to the left eye of the user 104 and an image on a right side of the display 108 is visible to the right eye of the user 104. Such 3D internal information may be generated by a 3D camera, by a computer, by combining information from a 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Osman and Rochford are directed to systems for virtual views for display in a HMD.  To use a CAD application to generate the virtual would be combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Osman to use a CAD application to generate a virtual world as taught by Rochford.  To do so would increase the potential audience of the system thereby increasing its popularity.
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on May 28, 2021 have been fully considered but they are not entirely persuasive.
On pages 7-11, Applicant argues that the amended claims overcome the prior art of record because neither Raveendran nor Spanton disclose a camera selection signal received at the cloud-based renderer.  Examiner agrees.  However a new ground of rejection based on Osman to claims 1-12 and 14-18 is detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715